ORDER
PER CURIAM:
George Fuller appeals pro se from the trial court’s judgment following a trial de novo on his small claims action. Fuller, an inmate at Crossroads Correctional Center, argues that the small claims court and the trial court erred in denying his writ for habeas corpus ad testificandum and failed to consider his request for any reasonable alternatives to personal appearance in court as required by sections 491.280 and 544.275, RSMo 2000. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).